DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 15-20 in the reply filed on 27 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, the examiner has decided to withdraw the restriction requirement.  Therefore, claim 14 will be examined on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: torque limiting mechanism in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the anchor body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the proximally-facing surface of the anchor rod" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "the distally-facing surface of the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the distally-facing surface of the anchor rod" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the proximally-facing surface of the body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallenstein et al., U.S. PG-Pub 2014/0142642.
Regarding claims 1-3, 8 and 9, Wallenstein et al. discloses a surgical instrument comprising: a body (30, 40) having a proximal end and a distal end and defining a lumen extending from the proximal end to the distal end along an axis (A--A), the distal end configured to abut an implant (80); and an anchor rod (20) disposed within the lumen of the body for contacting the implant to secure the implant at the distal end of the body, wherein when the anchor rod is disposed within the lumen of the body in a working configuration, the anchor rod is connected to the body at the proximal end of the body and at the distal end of the body to substantially fix the anchor rod form 
Regarding claims 12 and 13, Wallenstein et al. discloses wherein the body (30, 40) defines a joint (436) permitting the distal end the articulate relative to the proximal end; wherein the anchor rod (70) has a linkage (780) connecting proximal (730) and distal (760) ends thereof, wherein the body and the anchor rod can articulate together when the anchor rod is disposed within the body and the joint and the linkage are aligned (Figs. 4, 8 and 8A)
Regarding claim 14, Wallenstein et al. discloses a kit comprising the surgical device of claim 1 (see rejection above); and a spinal implant (80) (Figs. 2 and 3).
Regarding claim 15, Wallenstein et al. discloses wherein the body comprises a handle (50), a shaft (320) extending distally from the handle (Fig. 3) and a torque limiting mechanism (paragraph [0013]).
Regarding claim 16, Wallenstein et al. discloses a surgical instrument comprising: a body (30, 40) having a proximal end and a distal end and defining a .

Claim(s) 1, 9, 10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinner, U.S. Patent 6,095,020.
Regarding claim 1, 9 and 10, Rinner discloses an instrument comprising: a body (10) having a proximal end and a distal end and defining a lumen extending from the proximal end to the distal end along an axis, the distal end configured to abut an implant; and an anchor rod (35, 36) disposable within the lumen of the body for contacting the implant to secure the implant at the distal end of the body, wherein when the anchor rod is disposed within the lumen of the body in the working configuration, the anchor rod is connected to the body the at the proximal end of the body and at the distal end of the body to substantially fix the anchor rod from moving along the axis of the lumen; wherein the anchor body is comprised of a longitudinal shaft (35) and a distal shaft (36) that are translatable relative to one another along an axis of the anchor body; and wherein the longitudinal shaft and the distal shaft are biased to move away from one another by an anchor body spring (18) (Fig. 1).
Regarding claims 16-18, Rinner discloses an instrument comprising: a body (10) having a proximal end and a distal end and defining a lumen extending from the proximal end to the distal end along an axis, the distal end configured to abut an 
Regarding claims 19 and 20, Rinner discloses wherein rotation of the second gear mechanism in a first direction about the axis of the torque limiting mechanism causes rotation of the first gear mechanism about the axis of the torque limiting mechanism up to a predetermined maximum torque value applied to the second gear mechanism, and rotation of the second gear mechanism in a second direction opposite the first direction about the axis of the torque limiting mechanism always causes rotation of the first gear mechanism about the axis of the torque limiting mechanism; wherein the first and second gear mechanisms each have teeth (22) that provide an interface, the interfaces engaging with one another to facilitate the transfer of torque form one of the first and second gear mechanisms to the other, and wherein the teeth of each of the first and second gear mechanisms are each defined by a first tooth surface substantially parallel with the axis of the torque limiting mechanism and a second tooth surface angles with respect to the axis of the torque limiting mechanism (examiner annotated Fig. 1 below and Col. 2 lines 22-56).

    PNG
    media_image1.png
    725
    612
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775